DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the Group II, claims 1-14, in the reply filed on 10/13/2021 is acknowledged.
The traversal is on the grounds that there is no serious burden in searching and examining all groups of claims. This is not found persuasive because different groups of claims are drawn to products and method having different scope as claimed and, thus, the references that would be applied to one group of claims would not necessarily anticipate or render obvious the other groups. The literature search, particularly relevant in this art, is not co-extensive and is much more important in evaluating the burden of search.  Burden in examining materially different groups having materially different issues also exists. Clearly different searches and issues are involved with each group. For these reasons, the restriction requirement is deemed proper and is adhered to. The restriction requirement is hereby made FINAL.
Claims 1-9 and 15-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 10/13/2021.
Claims 10-14 as filed on 10/13/2021 are under examination in the instant office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wallis et al (IDS reference; J Transl Med (February 6, 2018), 16:24, pages 1-16).
	The cited reference by Wallis teaches a method of promoting sleep in a subject, wherein the method comprises administering a composition comprising bacteria belonging to the biological species of Bifidobacterium breve as an active ingredient to the subject having condition or symptoms manifesting as a poor sleep and/or resulting from a poor sleep. For example: see abstract; see page 3, col. 2 at section “intervention”. The cited reference by Wallis clearly acknowledges that sleep quality improved upon treatment.  Thus, the method of the cited refence anticipates claim 10.
As applied to claims 11-12: the therapeutic composition comprising bacteria belonging to the biological species of Bifidobacterium breve is provided in a capsule form (see page 3, col. 2 at section “intervention”); and thus, it is formulated as a medicine  or a generic food. 
As applied to claim 13: in the cited method the subjects under treatment were from 18 to 65 years old with average ages of about 44  (table 2, page 7). 
As applied to claim 14: in the cited method the subjects under treatment had at the very least insomnia. 
Thus, the method of the cited reference anticipates the claimed method.
s 10-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by CN 106389960 (February 2, 2017).
	The cited reference teaches a method of promoting sleep in a subject, wherein the method comprises administering a composition comprising bacteria belonging to the biological species of Bifidobacterium breve as an active ingredient to the subject having condition or symptoms manifesting as a poor sleep and/or resulting from a poor sleep. For example: see English abstract. ; see page 3, col. 2 at section “intervention”. The cited reference by Wallis clearly acknowledges that sleep quality improved upon treatment.  Thus, the method of the cited refence anticipates claim 10.
As applied to claims 11-12: the therapeutic composition comprising bacteria belonging to the biological species of Bifidobacterium breve is provided in a liquid form (English abstract); and thus, it is formulated as a medicine or a generic drink. . 
As applied to claim 14: in the cited method the subjects under treatment had insomnia (English abstract).
Thus, the method of the cited reference anticipates the claimed method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wallis et al (IDS reference; J Transl Med (February 6, 2018), 16:24, pages 1-16) and CN 106389960 (February 2, 2017).
The cited references by Wallis and CN 106389960 teach methods of promoting sleep by administering compositions with a generic representative of a biological species of Bifidobacterium breve as explained above. The therapeutic compositions are provided as a medicine (Wallis) and as food or drinks (CN 106389960). 
Although the cited CN 106389960 does not specify age of subjects under treatment, it would have been obvious at the time instant application was filed that subject under treatment with average age of 44 or older than 35 are candidate that would benefit in improving sleep as it is recognized by Wallis. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
October 22, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653